      Case 1:20-cv-00021-SPW-TJC Document 10 Filed 06/11/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            BILLINGS DIVISION


                                              CV-20-21-BLG-SPW-TJC
BH FLOW TESTING, INC.,

                    Plaintiff,                     ORDER

vs.

NORTHLAND CASUALTY CO.
and TRAVELERS INSURANCE
CO.,

                    Defendants.


      Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

      IT IS HEREBY ORDERED:

      1.     The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

      2.     Pursuant to 28 U.S.C. '636(b)(1)(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge=s jurisdiction by 28 U.S.C. '636(b)(1)(A).
     Case 1:20-cv-00021-SPW-TJC Document 10 Filed 06/11/20 Page 2 of 2



      3.   The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.

      DATED this 11th day of June, 2020.




                                             SUSAN P. WATTERS
                                             United States District Judge
